J-S33044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BENJAMIN GAINES                            :
                                               :
                       Appellant               :   No. 2279 EDA 2020

             Appeal from the PCRA Order Entered October 29, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003690-2012


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED JANUARY 11, 2022

        Benjamin Gaines appeals from the denial of his petition for relief under

the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§ 9541-9546. He

argues that the PCRA court erred by denying his PCRA petition and relying on

PCRA counsel’s Turner/Finley letter.1 We vacate the order denying relief and

remand for further proceedings.

        On February 6, 2013, Gaines pled guilty to attempted murder and

possession of an instrument of crime (“PIC”).2 That same day, the trial court

sentenced Gaines to a concurrent term of 15 to 30 years’ incarceration for

attempted murder and two and one half to five years’ incarceration for PIC.

Gaines did not file a direct appeal.
____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

2   18 Pa.C.S.A. §§ 901(a), 2502(a), and 907(a), respectively.
J-S33044-21



      Gaines filed his first timely PCRA petition in February 2014. The PCRA

court appointed counsel who filed a Turner/Finley letter and a petition to

withdraw. In November 2016, the PCRA court granted counsel’s petition and

denied Gaines’ petition. Gaines filed an appeal with this Court and we affirmed

the denial. See Commonwealth v. Gaines, 2018 WL 3737963 (Pa.Super.

filed August 7, 2018) (unpublished memorandum).

      Gaines filed the instant PCRA petition, his second, on May 15, 2019. He

raised both the governmental interference and the newly discovered fact time-

bar exceptions, alleging that the Prothonotary failed to inform him of this

Court’s decision affirming the denial of his first PCRA petition in August 2018.

See 42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii). He alleged that he had no knowledge

that his appeal had been denied until March 28, 2019, when he received the

court docket from the Prothonotary’s Office. See PCRA Petition Memorandum,

filed 5/15/19, at 5. He maintained that because of this error he was prevented

from seeking an allowance of appeal from our Supreme Court. See Pa.R.A.P.

1113(a) (“a petition for allowance of appeal shall be filed with the

Prothonotary of the Supreme Court within 30 days after the entry of the order

of the Superior Court . . . .”). He also claimed this error obstructed his “right

of appeal where a meritorious appealable issue existed and was properly

preserved in the trial court.” 42 Pa.C.S.A. § 9543(a)(2)(iv). As such, Gaines

requested that his right to seek allowance of appeal with our Supreme Court

be reinstated nunc pro tunc.




                                      -2-
J-S33044-21



       In support of his claim, he included a letter he mailed to the Office of

the Prothonotary, dated March 14, 2019, inquiring about the status of his

appellate case. See Prothonotary Letter, dated 3/14/19. He also included a

printout of the appellate court docket showing this Court affirmed the denial

of his first PCRA petition, which the Prothonotary mailed back in response to

his letter. See Prothonotary Envelope Addressed to Gaines, postmarked March

25, 2019; Appeal Docket Sheet, Docket No. 3740 EDA 2016, p. 4. In his

petition he also attached a letter, dated March 29, 2019, sent to a staff

member at his prison facility inquiring whether he had received mail from this

Court in August 2018. See Inmate Request to Staff Member, dated 3/29/19.

The staff member replied in writing that “I don’t have any mail coming in for

you in Aug[ust] 2018 from Superior Court.” Id.3

       The PCRA court appointed counsel who filed a Turner/Finley letter and

a petition to withdraw. Counsel concluded that Gaines failed to show that he

did not receive notice from the Prothonotary regarding the status of his case.

Turner/Finley Letter, filed 11/13/19, at 3. Additionally, counsel stated that

Gaines’ petition was time-barred with no further explanation. The PCRA court

granted counsel’s petition to withdraw and denied Gaines’ PCRA petition. This

timely appeal followed. New counsel entered their appearance following the

notice of appeal.



____________________________________________


3The response from the prison staff member is on the same form and is dated
4/2/19.

                                           -3-
J-S33044-21



      Gaines raises one issue: “Did the PCRA court err in permitting court-

appointed PCRA counsel to withdraw absent proper compliance with

Turner/Finley and in denying PCRA relief?” Gaines’ Br. at 5.

      The PCRA court maintains that Gaines waived his appellate issue

because he did not raise it in his Rule 1925(b) statement before the court.

Additionally, it states that should we decline to find waiver, it relies on PCRA

counsel’s Turner/Finley letter. Gaines’ Rule 1925(b) statement is as follows:

         The trial court abused its discretion and committed
         reversible error by agreeing with court appointed counsel
         and concluding that the PCRA petitioner was without merit
         in accordance with Commonwealth v. Finley, 550 A.2d
         213 (Pa. 1988).

Pa.R.A.P. 1925(b) Statement, filed 12/28/21. Though worded differently,

Gaines argues that the PCRA court erred in denying his PCRA petition based

on counsel’s Turner/Finley letter. Therefore, we do not find waiver.

      When reviewing the denial of a PCRA petition, we “determine whether

the PCRA court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Small, 238

A.3d 1267, 1280 (Pa. 2020). Our standard of review of the PCRA court’s legal

conclusions is de novo, while our “scope of review is limited to the findings of

the PCRA court and the evidence of record[.]” Id.

      The PCRA time bar is jurisdictional in nature, therefore where a petition

is untimely, “this Court has no jurisdiction over the petition” unless an

exception applies. Commonwealth v. Wharton, 886 A.2d 1120, 1124 (Pa.


                                     -4-
J-S33044-21



2005); 42 Pa.C.S.A. §§ 9545(b)(1)(i)-(iii). A petition raising a timeliness

exception must be filed within one year from the date the claim could have

been raised. 42 Pa.C.S.A. § 9545(b)(2).4

       A petition is timely where the petitioner files it within one year of the

judgment of sentence becoming final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3).

       Here, the parties do not dispute that Gaines’ PCRA petition is untimely.

His judgment of sentence became final on March 8, 2013, when his time to

appeal to this Court expired. See Pa.R.A.P. 903(a). Gaines raised both the

governmental interference and the newly discovered fact time-bar exceptions.

See 42 Pa.C.S.A. § 9545(b)(1)(i), (ii). We address Gaines’ claim regarding

the newly discovered fact exception as it is dispositive of this appeal.

       The newly discovered fact exception requires a petitioner to plead and

prove “that the facts upon which the claim is based were unknown to him and

could not have been ascertained by the exercise of due diligence.”

Commonwealth v. Burton, 158 A.3d 618, 629 (Pa. 2017); 42 Pa.C.S.A. §

9545(b)(1)(ii). “[D]ue diligence requires neither perfect vigilance nor

punctilious care, but rather it requires reasonable efforts by a petitioner, based
____________________________________________


4 The Legislature amended Subsection 9545(b)(2) from 60 days to one year
for all claims arising on or after December 24, 2018.

                                           -5-
J-S33044-21



on the particular circumstances, to uncover facts that may support a claim for

collateral relief.” Commonwealth v. Burton, 121 A.3d 1063, 1071

(Pa.Super. 2015) (en banc). This exception “does not require any merits

analysis of the underlying claim.” Commonwealth v. Cox, 146 A.3d 221,

227 (Pa. 2016).

      Gaines claims he did not become aware of this Court’s decision until

March 2019, after he made inquiry with the Prothonotary’s Office. In his PCRA

petition he attached his letter of inquiry to the Prothonotary’s Office as well as

a letter to the staff at the prison facility where he is housed. The letter from

the prison staff stated that they did not receive mail from this Court for him

in August 2018. Based on the information provided in his PCRA petition, there

is an issue of material fact as to when Gaines learned of the denial of his

appeal. An evidentiary hearing is therefore necessary. See Pa.R.Crim.P.

908(A)(2) (providing court shall order a hearing “when the petition for post-

conviction relief or the Commonwealth’s answer, if any, raises material issues

of fact”). We thus conclude that the PCRA court erred by dismissing Gaines’

petition and relying on counsel’s Turner/Finley letter. We reverse the order

dismissing the petition and remand for an evidentiary hearing to determine if

Gaines has satisfied the newly discovered fact exception.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.




                                      -6-
J-S33044-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022




                          -7-